Citation Nr: 1315383	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  07-17 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for nephrolithiasis (kidney stones), evaluated as 10 percent disabling prior to July 29, 2005, and as 30 percent disabling thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection for kidney stones and assigned an initial 10 percent rating, effective from March 30, 2004.

A March 2006 rating decision confirmed and continued the 10 percent rating.  An April 2007 rating decision assigned a 30 percent rating for kidney stones, effective from July 29, 2005.

In January 2011, the Board remanded the Veteran's case to the RO, in part, to comply with his request to testify during at a hearing at the RO.  In September 2011, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

In July 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is also of record.

In October 2012, the Board remanded the Veteran's case to the RO for further development.

With respect to the TDIU issue on appeal, during the pendency of his appeal, the Veteran has also alleged unemployability due to his kidney stone disability.  See e.g., December 2012 VA examination report at page 10.  See 38 C.F.R. § 3.156(b) (2012); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (to the effect that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the matter of entitlement to a TDIU is also on appeal in the present case. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since March 30, 2004, the Veteran's recurring kidney stones have required diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year, but are not shown to cause renal dysfunction or kidney damage and they do not cause an exceptional disability picture that renders the rating schedule inadequate.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for nephrolithiasis, are met since March 30, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b), 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115b, Diagnostic Code 7508 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran's court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the veteran's court's decision) were not disturbed by the Federal Circuit's decision. 

In April 2004, August 2005 and February 2012 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim of a higher rating for kidney stones currently on appeal.

In August 2004 and October 2005, the Veteran underwent VA genitourinary examinations and these examination reports are of record.

In January 2011, the Board remanded the Veteran's case to the AOJ to comply with his request to be scheduled for a personal hearing and to afford him a VA examination.  He underwent VA genitourinary examination in May 2011 and testified during a personal hearing in September 2011.

The Board's October 2012 remand was to obtain additional VA treatment records and schedule the Veteran for a new VA examination.  There has been substantial compliance with this remand, as additional VA medical records were received that are dated to February 2013, and he underwent VA examination in December 2012. 

The August 2004, October 2005, May 2011, and December 2012 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected kidney stone disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  If the exception is implicated, then a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508. 

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2012).

As discussed above, the Veteran's service-connected nephrolithiasis is already assigned a 30 percent rating pursuant to Diagnosis Code 7508.  A 30 percent rating is the maximum rating available under Diagnostic Codes 7508 and 7509.  Consequently, a rating in excess of 30 percent is not available under either of these diagnostic codes.  A rating in excess of 30 percent is, however, available based on renal dysfunction, but only if the evidence demonstrates severe hydronephrosis.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509.

Renal dysfunction is rated at 30 percent disabling when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

By way of history, the record reflects that, in the January 2005 rating decision, the RO granted service connection for nephrolithiasis that was awarded an initial 10 percent disability rating under Diagnostic Code 7805, effective from March 30, 2004.  At that time, the RO denied service connection for renal failure.  

The Veteran was notified in writing of the RO's January 2005 determination and his appellate rights and did not appeal.  However, on July 29, 2005, the RO received a letter from a Member of Congress indicating that the Veteran had contacted the Member's office regarding receiving an increase in his rating for kidney stones.  It was noted that the Veteran recently received correspondence from VA indicating he was incarcerated (apparently a reference to a July 2005 letter from the RO) and provided information useful in correcting this matter.  It was further noted that the Veteran sought a 100 percent rating.

In addition, records of VA treatment in 2005, include findings suggestive of recurrent kidney stones.

The Member's letter and VA treatment records are construed as new and material evidence received during the appeal period after the January 2005 decision.  As such, this evidence served to prevent the rating decision from becoming final and required readjudication of the original decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2012).  The claim was essentially readjudicated by the RO in March 2006, and the Veteran perfected an appeal following that decision.

Hence, the January 2005 decision is not final and the Veteran's claim arises from this initial rating determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

Facts 

VA and non-VA medical records, dated from June 2004 to February 2013, show that the Veteran repeatedly complained of flank and back pain that examiners did not associate with nephrolithiasis.  The records also reflect that he does not have hydronephrosis.

The Veteran was hospitalized in June 2004 for treatment of acute tubular necrosis (ATN) and diarrhea.  His discharge diagnosis was acute renal failure.  At admission, he had a BUN/creatinine ratio of 50/10.2.  A computed tomography (CT) scan of his renal area revealed perirenal stranding on the left kidney, two stones, as seen on previous examination on his left kidney.  There was no hydronephrosis and no sign of any obstruction.  The acute renal failure was thought probably secondary to dehydration from diarrhea and compounded by ATN secondary to non-steroidal anti-inflammatory drugs (NSAIDs).  He was hydrated and improved.

An August 2004 VA genitourinary examination report reflects the Veteran's report of renal calculus with colic every six to twelve months since 1979 in service.  He recently had renal failure from dehydration for which he was hospitalized.  There was no hydronephrosis and a few left-sided stones were present on the CT scan.  He drank one and half gallons of water daily, with cranberry and apple juice, and still had bilateral pains, more on the left than on the right.  His urinary stream was slow and varied and burned occasionally.  The Veteran denied urinary incontinence.  He got up four to five times a night and felt he did not empty his bladder as he had post-void dripping.  A urinalysis was specific for gravity 1.025, pH 5, negative microscopic.  

A June 1, 2005 VA outpatient record indicates that the Veteran was evaluated for right back and flank pain.  Physicians advised that they did not feel his right back pain was related to his history of nephrolithiasis that was stable over several imaging studies at VA and, also given that he had right sided pain and his nephrolithiasis was consistently only in the left kidney.  It was noted that, during a recent evaluation, the Veteran was confrontational and insisted that his kidney stones caused his pain and his renal failure one year earlier.  He did not believe what VA physicians told him.  Differential diagnoses included hernia (none obvious on exam) and musculoskeletal pain.  There was no hypocalcaemia on recent laboratory tests and no further imaging of kidneys ordered as recent workup and symtoms were not anatomically consistent: right-sided symtoms and left sided small stones.  The Veteran rejected a work up for back pain.

June 2005 private medical records show that the Veteran was evaluated for several left renal stones that were chronic and caused pain and nausea.  A private CT scan of the Veteran's pelvis performed at the time showed several small, nonobstructive, left renal calculi.  

A July 8, 2005 private CT scan showed several small left renal calculi without evidence of associated hydronephrosis.

The Veteran was seen in the VA outpatient clinic in early July 2005 and noted to have a long history of concerns regarding genitourinary/flank pain/stones.  He reported that his recent CT scan should show a handful of stones, not just three kidney stones.  

Later in July 2005, the Veteran was seen in a private hospital for complaints of severe left flank pain, left more than right.  A CT scan was unchanged from a prior exam and showed three small nonobstructing stones in the left kidney.

The Veteran was evaluated in the VA outpatient urology clinic on September 28, 2005.  He complained of bilateral symmetrical pain radiating from his mid to upper lumbar area with post prandial nausea.  A urinalysis was negative and his July 2005 CT scan was compared with the 2004 study.  There was no right nephrolithiasis and at least three radio densities in the left.  There was increase in size since 2004 but no change in location and they were not thought likely to be true stones.  The impression was left renal calcifications that appeared to be parillary and not true stones.  The Veteran's pattern of pain and characterization was considered inconsistent with unilateral left nephrolithiasis etiology.  

The Veteran underwent VA genitourinary examination in October 2005.  He had constant dysuria and continual urine leakage that did not require the wearing of absorbent material.  He denied a history of recurrent urinary tract infections and obstructed voiding.  The Veteran had no special diet prescribed and no invasive and non-invasive procedures in the past twelve months to treat his urinary tract stones.  A history of renal failure was noted without need for dialysis.  There was no acute nephritis, hydronephrosis, and erectile dysfunction, and no cardiovascular symtoms.  

On examination, there was flank tenderness.  He reported severe tenderness around the entire abdomen, flanks, and genitalia.  The examiner found no guarding or rebound.  The Veteran's bladder and urethra were normal and no urinary leakage was noted at that time.  A urinalysis showed BUN was 12mg/dL; and creatinine was 1.1 mg/dL.  Kidney, ureter, and bladder (KUB) test results revealed a stable left nephrolithiasis.  It was noted that the Veteran was unemployed and his disability had no effect on his daily activities.

In May 2006, the Veteran was seen in the VA emergency room with complaints of testicular pain.  Results of a CT taken at the time showed two left-sided nephroliths.  A prior report showed three calcific densities in the left kidney and it was possible he passed a stone.  There was no hydronephrosis and no left-sided ureteral calculus or density within the bladder.

A November 21, 2006 VA record shows that the Veteran's most recent x-rays revealed that he had very small kidney stones in his left kidney and should be followed every six to twelve months.

When hospitalized by VA in January 2008 for treatment of an induced eye injury, the Veteran complained of burning with urination.

VA hospitalized the Veteran in April 2008 for psychiatric symtoms.  He had hypoglycemia and was evaluated for a question of self-induced hypoglycemia with insulin that he denied.  At admission, he had abdominal pain, and difficulty urinating due to prostate problems.  

An April 26, 2008 history and physical note indicates that the Veteran's polyuria/nocturia could be explained by chronic hyperglycemic state.  But, given his history of urinary tract infection and symtoms of hesitancy and dysuria, urinalysis and urine culture to evaluate for urinary tract infection were ordered, and evaluation for prostatitis was advised.  

On July 18, 2008, the Veteran came to the VA emergency room and complained of bilateral flank and abdominal pain with urinary frequency and foul odor for about one week.  It was noted that he had multiple work ups over the past six months for this, most recently earlier in the week that included laboratory tests and a CT scan.  That CT scan showed non-obstructing renal stones.  He continued to have pain and urinary frequency.  

It was further noted that, when discharged from his last admission in April 2008, physicians thought the Veteran's pain was psychogenic, since his work up was negative (that included gastroenterology, endoscopy, abdominal ultra sound, and laboratory tests).  The Veteran denied nausea, vomiting, diarrhea, chest pain, cough, shortness of breath.  Upon clinical evaluation and review of laboratory test results, the impression was chronic abdominal pain probably due to constipation and hypokalemia/hypomagnesmia.  

A July 2008 CT scan performed by VA showed a nonobstructive left nephrolith that appeared unchanged from comparison study.  Two additional nonobstructive left inferior renal pole nephroliths were seen.  The left kidney and ureter were free of obstruction.   

A February 2009 VA emergency room record shows that the Veteran complained of right upper quadrant abdominal pain, nausea, and vomiting shortly after eating pizza and a large quantity of butter.  A CT scan of his pelvis showed no acute intrabdominal process and no acute gallbladder disease.  The clinical impression was acute vomiting and the Veteran was sent home with prescribed medications.

An April 2009 VA outpatient record reflects that the Veteran was evaluated for chronic abdominal pain that he had for over twenty years but recently worsened.  He had right upper quadrant pain that radiated to his back.  The clinical impression was symtoms of cholecystitis with normal blood tests.

On October 18, 2010, the Veteran was seen in a VA emergency room and complained of left sided low back pain.  The diagnosis was sciatica.  

On October 23, 2010, the Veteran was seen again in the emergency room with complaints of pain to his right side that radiated to his right (flank) area.  He had it for approximately twenty years and it worsened.  He was seen in the gastroenterology clinic in 2009 for the same pain and diagnosed with a history of peptic ulcer disease and possible irritable bowel syndrome.  The Veteran did not have planned follow up tests.  The clinical impression was abdominal pain, acute and chronic.  

The Veteran underwent VA genitourinary examination in May 2011.  He reported having colic every six to twelve months since military service and never caught any of his kidney stones, whether they passed or not.  He had ureteric colic with hematuria six months earlier but did not see a stone and did not seek treatment, and said that happened once or twice a year.  There was no lethargy, weakness, anorexia, or weight loss or gain related to his nephrolithiasis.  There was no history of renal dysfunction or renal failure, he had no incontinence, and denied ever having treatment for his kidney stones.  

The VA examiner said that the Veteran's condition did not affect his usual occupation and daily activities.  Blood pressure and cardiovascular examination were unremarkable.  He had recurrent colics.  Laboratory test results were creatinine 0.94, urine protein 20.00, and BUN 11.  The diagnosis was left ureteric colics pending CT scan confirmation of urinary stones.

In a June 2011 Addendum, the VA examiner noted that the CT scan of the Veteran's kidneys showed tiny nonobstructing left renal calculus, and no abnormality to explain left urinary colic.

In October 2011, the Veteran was seen in the VA emergency room with a six week history of back pain that radiated into his tailbone.  A history of prostatitis and sciatica were noted.  He had intermittent dysuria, burning, and mild odor but denied headache, neck, chest, and abdominal pain, nausea and vomiting, and shortness of breath.  Upon clinical evaluation and review of x-rays of the Veteran's lumbar spine, the impression was lumbar strain versus coccygeal contusion and no concerning findings on physical examination.

In a December 2011 Addendum, a VA examiner reviewed the Veteran's records and the June 2011 CT scan results and said that the findings did not explain the complaint of current ureteral colic.

In June 2012, the Veteran was seen in the VA emergency room with complaints of left-sided chest pain and nausea.  His clinical work up was negative and he was discharged after a few hours of being asymptomatic.  A stress test performed later that month was limited by his knee pain and fatigue.

During his July 2012 Board hearing, the Veteran testified that he had bilateral back pain in the kidney areas that radiated to his genitals.  He felt nausea during the hearing that his representative said was a symptom of kidney failure.  See Board hearing transcript at page 13.  The Veteran's urine looked like it had blood in it and had increased protein.  Id. at 15.  He indicated that a month earlier he was seen in the emergency room for chest pains and shortness of breath although clinicians did not bother checking his kidneys.  Id. at 20.  The Veteran's representative argued that shortness of breath was a symptom of acute kidney failure.  Id. at 21.

In December 2012, the Veteran underwent VA genitourinary examination.  He had a past medical history of chronic back pain, acute renal failure in 2004, remote history of urinary tract infection in 1978, and nephrolithiasis in 2003.  The Veteran reported intermittent hematuria, as well as dysuria associated with colicky bilateral flank pains that he had intermittently since 1979 about twice a year, with increased symtoms to once a month in the past two years.  His urinary tract infection in service resolved after treatment with antibiotics.  No definite urinary tract stones were reportedly found in service.  

The examiner further noted that, in 2003, the Veteran was found to have two small, nonobstructing left renal stones.  The work up ruled out urinary tract infection or hydronephrosis.  He developed acute renal failure in 2004 that required hospitalization.  The treating nephrologist thought this was due to acute tubular necrosis secondary to severe dehydration.  His laboratory test results normalized after rehydration.  Multiple CT scans of his abdomen and ultrasounds of his kidneys were performed since that time and show small non obstructing left renal stones but no hydronephrosis.  His subsequent urinalysis showed no evidence of urinary tract infection.

The Veteran did not take any prescribed medication for his condition.  He did not have renal dysfunction, or hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  He also did not have kidney, ureteral or bladder calculi (urolithiasis) but had signs or symtoms due to urolithiasis that included frequent attacks of colic.  The Veteran had treatment for recurrent stone formation in the kidney that involved diet therapy.  There was no history of recurrent symptomatic urinary tract or kidney infection. 

Other pertinent findings included a blood pressure reading of 164/83.  Laboratory test results were BUN 10; creatinine 0.9; and eGFR (epidermal growth factor receptor) 99.  Microalbumin and pH were normal; there were no red blood cells, no leukocyte esterase, and no urobilinogen.  The examiner said that the Veteran's kidney condition impacted his ability to work as he stated that his chronic back pain prevented him from working in construction.

The VA examiner remarked that the Veteran had no evidence of chronic kidney disease or urinary tract infection with no albumninuria or edema and normal BUN and creatinine.  The Veteran had no lethargy, weakness, anorexia, weight loss, or limitation of exertion.  His acute renal failure resolved.  He had hypertension but, in the absence of chronic kidney disease or other secondary causes such as endocrine causes, it was likely essential or primary hypertension.  The December 2012 ultrasound of his kidneys showed nonspecific echogenic foci that could be calculi.  However, review of his records showed that he had no calculi in service and there were no documented clinic visits found regarding his urinary symtoms until 2003, several years after he was discharged from service.  Even if the echogenic foci in his kidneys were calculi, they did not explain his symtoms as there was (no?) hydronephrosis found and were therefore nonobstructing.

A urinary tract sonogram performed by VA in December 2012 evidenced that no hydronephrosis was seen.

Analysis

The 2004 VA examination and the VA outpatient treatment records dated in 2005 document recurrent kidney stones requiring therapy.  Upon review of the evidence of record, the Board finds that an initial 30 percent rating, but no higher, is warranted for the Veteran's service-connected kidney stones from March 30, 2004, when he filed his initial claim for service connection.

The evidence does not show that the Veteran met the criteria for a rating in excess of 30 percent at any time since he filed his initial claim on March 30, 2004.  This is the highest rating available for nephrolithiasis, unless there is renal dysfunction which is not present here.  The one instance of renal failure (in June 2004) was attributed to other causes, notably dehydration from diarrhea and compounded by ATN secondary to NSAIDs use.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the Veteran's nephrolithiasis was manifested by pain, hematuria, tenderness, and non-obstructing renal stones throughout the pendency of this appeal.  In order for a rating in excess of 30 percent to be assigned, the evidence of record must first demonstrate severe hydronephrosis.  

Although specific criteria for severe hydronephrosis are not provided in the Rating Schedule, the Board finds that severe symptoms must be, at a minimum, more severe than the criteria for the next lower rating.  The next lower rating provided under Diagnostic Code 7509 is for 30 percent.  As discussed above, in order to warrant more than a 30 percent rating, hydronephrosis must be manifested by more than frequent attacks of colic, with infection, and kidney function impairment.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  

During the August 2004 VA examination, the Veteran reported having recurrent kidney stones and colic and the VA outpatient records dated during 2005 also show recurrent kidney stones.  At the October 2005 and May 2011 VA examinations, the Veteran endorsed renal colic twice a year and, in December 2012, reported such symtoms once a month in the past two years, but there was no evidence demonstrating infection during any VA examination.  Further, while the Veteran was treated for an episode of acute renal failure in 2004, the October 2005, May 2011, and December 2012 VA examiners reported no evidence of renal dysfunction or renal failure, and the evidence of record did not otherwise demonstrate treatment for kidney impairment.  Additionally, the December 2012 urinary tract sonogram shows that the Veteran did not have hydronephrosis.  

The Veteran also had hypertension but, according to the December 2012 VA examiner, in the absence of chronic kidney disease or other secondary causes such as endocrine causes, was thought likely essential or primary hypertension.  

The Veteran intimated during his July 2012 Board hearing that his kidney disability may have been related to his June 2012 complaints of chest pain.  However, the evidence does not support this contention.  VA emergency records clearly show that the Veteran's clinical work up was negative and he was discharged after a few hours of being asymptomatic.  The manifestations of the Veteran's nephrolithiasis do not more nearly approximate symptoms more severe than frequent attacks of colic, with infection, and kidney impairment.  38 C.F.R. § 4.7 (2012).  

Consequently, the evidence of record does not demonstrate severe hydronephrosis and, thus, evaluation of the Veteran's nephrolithiasis as renal dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  The Rating Schedule does not include another relevant diagnostic code under which a rating in excess of the already assigned 30 percent for nephrolithiasis could be assigned.  Schafrath, 1 Vet. App. at 594.  As such, the Board finds that a rating in excess of 30 percent for nephrolithiasis is denied.

The Board has also considered whether the Veteran's kidney stone disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected kidney stone disabiity before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's kidney stones that would warrant consideration of referral for an extraschedular rating. 

The manifestations of the Veteran's disability are attacks of colic with infection resulting in kidney pain.  The rating schedule contemplates these symptoms.  Diagnostic Codes 7508 and 7809.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In sum, an initial 30 percent rating, but no higher, is warranted for the Veteran's nephrolithiasis since he filed his service connection claim on March 30, 2004.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).


ORDER

An initial 30 percent rating is granted for nephrolithiasis from March 30, 2004.


REMAND

The court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d at 1378; see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran was unemployed at the time of the October 2005 and December 2012 VA examinations.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disability would be sufficient to preclude gainful employment.

The Veteran's percentage rating does not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A (West 2002 and Supp. 2012).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who conducted the December 2012 VA genitourinary examination in El Paso, Texas (or another similarly qualified medical provider), to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected nephrolithiasis would be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.  A rationale should be provided for all opinions rendered.  (A clinical evaluation should be scheduled only if deemed necessary by the examiner.)

2. If, after completion of the above, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

3. Adjudicate the claim for a TDIU.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


